Citation Nr: 9907645	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  92-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral salpingitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
sacroiliac strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for anxiety 
reaction, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
June 1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above issues.  

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

In September 1992 and August 1995, the Board remanded this 
case for additional evidentiary development.  The requested 
development has been completed, and this case has been 
returned to the Board for appellate review.  Unfortunately, 
it is necessary to again REMAND these claims for the reasons 
discussed below.

In the December 1998 Informal Hearing Presentation to the 
Board, the veteran's representative contended that additional 
issues were on appeal to the Board.  In the Board's 1995 
Remand, it was indicated that the veteran had raised claims 
of entitlement to service connection for fracture of the left 
rib and a gastrointestinal disorder, and the RO was 
instructed to develop these claims as appropriate.  In the 
supplemental statement of the case of May 1998, the RO 
adjudicated these issues and denied service connection for 
left rib and gastrointestinal disorders.  The veteran and her 
representative presented testimony to the Board in 1998 
regarding these issues.

A January 1997 rating decision denied service connection for 
degenerative joint disease of the lumbar spine and hips.  The 
veteran filed a timely notice of disagreement and was 
provided a statement of the case on these issues in May 1998.  
At the hearing before the Board in 1998, the veteran's 
representative argued that the issue of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine and hips was part of the increased rating claim 
for sacroiliac strain on appeal to the Board.

In the December 1998 Informal Hearing Presentation to the 
Board, the veteran's representative argued that the veteran's 
testimony before the Board should be accepted as a 
substantive appeal for the claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and hips.  The representative also argued that the veteran's 
testimony should be referred to the RO for consideration of 
whether it is acceptable as a notice of disagreement to the 
issues of entitlement to service connection for rib and 
gastrointestinal disorders.  The Board had advised the 
veteran's representative during the hearing that the 
veteran's testimony could not be used as a notice of 
disagreement (NOD) because this must be filed with the RO. 

VA regulations provide that a notice of disagreement and 
substantive appeal "must be filed with the [VA] office from 
which the claimant received notice of the determination being 
appealed . . ."  38 C.F.R. § 20.300 (1998).  Hearing 
testimony before the RO, when reduced to writing, can 
constitute a notice of disagreement. Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Hearing testimony before the Board, 
however, cannot be accepted as a notice of disagreement or 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Therefore, none of these claims are 
before the Board.  



REMAND

Additional due process and evidentiary development are needed 
prior to further disposition of the veteran's increased 
rating claims.  The Board will defer a decision on her claim 
for TDIU until the following is completed.

Due process

Subsequent to the supplemental statement of the case of May 
1998, the veteran underwent VA examinations in June 1998 for 
her back and psychiatric disorders.  If the supplemental 
statement of the case was prepared before the receipt of 
additional evidence, a supplemental statement of the case 
will be furnished to the veteran, and her representative as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1998).  In this case, none of this 
evidence was duplicative of evidence already associated with 
the claims file, and it was certainly relevant to the issues 
of entitlement to increased ratings as they showed current 
objective findings regarding the veteran's service-connected 
back and psychiatric disabilities.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), these claims are returned to the 
RO for consideration and the issuance of a supplemental 
statement of the case.

Evidentiary development

First, the veteran testified that she is receiving Social 
Security disability benefits.  The RO should request all 
medical and adjudication records relating to the veteran's 
Social Security disability benefits and any administrative or 
adjudicative action with respect thereto.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

Second, it is necessary to obtain a medical opinion regarding 
the veteran's back condition.  The veteran's service-
connected disorder is sacroiliac strain.  She has been denied 
service connection for degenerative joint disease of the 
lumbar spine.  The medical evidence also shows that she has 
generalized osteoporosis of the thoracic and lumbar spines, 
degenerative vacuum disc disease at L5-S1, and Grade I 
spondylolisthesis of L5 on S1.  The evidence shows a high 
level of functional loss, in that she uses a wheelchair and 
cane for assistance ambulating.  However, her nonservice-
connected back disorders may be contributing to the 
functional impairment that she is experiencing.  It is 
necessary to obtain a medical opinion as to which portion of 
the veteran's current symptomatology and functional loss is 
associated with the service-connected sacroiliac strain as 
opposed to the nonservice-connected back disorders currently 
shown by the evidence.  The Board does not have sufficiently 
clear medical evidence on which to base a decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).

It appears that the veteran receives regular treatment at the 
VA Medical Center in New Orleans.  The most recent treatment 
records associated with the claims file are dated in March 
1997.  While this case is in remand status, the RO must 
obtain records for treatment since March 1997.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, while the Board sincerely regrets the additional 
delay, these claims are REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in New Orleans 
for treatment since March 1997.  
Associate all requests and records 
received with the claims file.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legislative 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  After receiving as many of the above 
records as possible, return the veteran's 
claims folders to the same examiner who 
conducted the joints examination in June 
1998 at the VA Medical Center in New 
Orleans in order to obtain a medical 
opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folders.

The examiner's attention is directed to 
(a) the veteran's service medical 
records; (b) the reports of prior VA 
examinations; and (c) recent VA and 
private treatment records.  The examiner 
is asked to indicate in the report that 
he or she has reviewed the claims files.

The examiner is asked to render the 
following medical opinion:  which of the 
veteran's symptomatology and/or 
functional loss is attributable to her 
service-connected sacroiliac strain as 
opposed to the current nonservice-
connected back disorders, including, but 
not limited to, degenerative joint 
disease of the lumbar spine, generalized 
osteoporosis of the thoracic and lumbar 
spines, degenerative vacuum disc disease 
at L5-S1, and Grade I spondylolisthesis 
of L5 on S1.  If it is impossible to 
distinguish the symptomatology and/or 
functional loss due to any nonservice-
connected condition, the examiner should 
so indicate.  In rendering this opinion, 
it would assist the Board if the examiner 
discussed the veteran's symptoms and the 
objective medical findings from service 
to the present.  The medical rationale 
for all opinions expressed must be 
provided.

4.  Following completion of the above, 
review the claims folders and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Readjudicate the veteran's claims, 
with consideration of any additional 
information developed upon remand.  If 
any benefit sought on appeal remains 
denied, provide the veteran and her 
representative an adequate supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the supplemental statement 
of the case of May 1998.  Allow an 
appropriate period of time for response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this remand.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 8 -


